DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a covering, classified in E06B 9/262.
II. Claims 17-20, drawn to a method for adjusting the length of a covering, classified in E06B 9/322.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. The process requires the step of decoupling the shade material from the headrail, whereas the product does not require this in the independent claims. The product, as claimed in the independent claims could be used in a materially different process. For example, adjusting the drop of the shade material by stuffing the first portion of the shade into the headrail without decoupling the shade material from the headrail.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are properly classified in different areas as noted above, and furthermore would require different text strings to perform a complete and thorough search. For example, to search for the method: (((decouple or detach or remove) near2 (shade or blind) near2 (material) with (headrail or (top near2 rail) or headbox))).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Jason Jennings on 11/07/2022 a provisional election was made without traverse to prosecute the invention of a covering, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "66" and "68" have both been used to designate the same draw cord in figs 2-5. Figs 2-5 are sectional views along line 2-2. Only draw cord 68 should be visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the requirement for claim 11 that the “the first rail comprises a bottom rail the covering and the second rail comprises a headrail of the covering” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains the implied phrase “In one aspect”. This is unnecessary language. Appropriate correction is required.

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:

The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 11 contains a typographical error. “comprises a bottom rail the covering” should be “comprises a bottom rail of the covering”.
Claims are to be of a single sentence construction. Claim 14 lacks a terminating period.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2018/0347270 A1 – Schroeder et al., hereinafter Schroeder.

Regarding claim 1. 
Schroeder discloses a covering (100, fig 1A) for an architectural structure, the covering comprising: 
a headrail (102, fig 1A) including a first lateral end and a second lateral end opposite the first lateral end, the headrail defining an interior storage cavity extending in a lateral direction between the first and second lateral ends of the headrail; 
a bottom rail (110, fig 1A) suspended relative to the headrail; and 
a cellular blanket (104, fig 1A) coupled to the headrail and including an upper section (The portion of the cellular blanket wound around the roller tube) and a lower section (The portion of the cellular blanket freely hanging from the bottom of the headrail), the cellular blanket further including a plurality of vertically aligned cells (125, fig 1A), with a first portion of the plurality of vertically aligned cells being included within the upper section of the cellular blanket and a second portion of the plurality of vertically aligned cells being included within the lower section of the cellular blanket; 
wherein: 
the lower section of the cellular blanket extends between the headrail and the bottom rail such that the lower section of cellular blanket defines a drop length of the covering when in an extended position; 
the upper section of the cellular blanket is received within the interior storage cavity of the headrail; and 
a number of the plurality of vertically aligned cells included within the upper section of the cellular blanket is adjustable to vary the drop length of the covering when in the extended position (compare figs 1C and 1D).

Regarding claim 2. 
Schroeder discloses all limitations of claim 1.
Furthermore, Schroeder discloses the interior storage cavity of the headrail is sized such that the upper section of the cellular blanket is configured to include at least 20% of the plurality of vertically aligned cells of the cellular blanket (Compare figs 1C and 1D).

Regarding claim 3. 
Schroeder discloses all limitations of claim 1.
Furthermore, Schroeder discloses the interior storage cavity of the headrail is sized such that the drop length of the covering is configured to be reduced by at least 20% of a maximum drop length of the cellular blanket depending on the number of the plurality of vertically aligned cells included within the upper section of the cellular blanket (Compare figs 1C and 1D).

Regarding claim 6. 
Schroeder discloses all limitations of claim 1.
Furthermore, Schroeder discloses the first portion of the plurality of vertically aligned cells included within the upper section of the cellular blanket are flattened into a collapsed stack of cells for receipt within the interior storage cavity of the headrail (Fig 3A shows how the stack of cells collapse as they are received onto the roller tube as they are rolled up into the interior storage cavity of the headrail).

Regarding claim 7. 
Schroeder discloses all limitations of claim 1.
Furthermore, Schroeder discloses: 
the headrail defines a downwardly facing slot (See figs 1A-1D) extending laterally between the first and second lateral ends of the headrail; and 
the cellular blanket (104, figs 1C, 1D) extends through the downwardly facing slot such that the upper section of the cellular blanket is positioned within the interior storage cavity of the headrail and the lower section of the cellular blanket extends between the headrail (102, figs 1C, 1D) and the bottom rail (110, figs 1C, 1D).

Regarding claim 8. 
Schroeder discloses all limitations of claim 1.
Schroeder further discloses a lift system including first and second lift cords (vertical strings of shade material 118 and 120 are seen in fig 1A, connecting the headrail, bottom rail, shade material and slats) between the headrail and the bottom rail and at least one lift system component (the weight of the bottom rail is a component of the lift system, acting as a damper on the free hanging blanket to contribute to smooth rolling and unrolling of the shade) positioned within the bottom rail, the lift system component being coupled to the first and second lift cords.

Regarding claim 9. 
Schroeder discloses a covering (100, fig 1A) for an architectural structure, the covering comprising: 
first (102, fig 1A) and second rails (110, fig 1A); 
a cellular blanket (104, fig 1A) extending between the first and second rails and including a first section (The portion of the cellular blanket wound around the roller tube) and a second section(The portion of the cellular blanket freely hanging from the bottom of the headrail), the cellular blanket further including a plurality of vertically aligned cells (125, fig 1A), with a first portion of the plurality of vertically aligned cells being included within the first section of the cellular blanket and a second portion of the plurality of vertically aligned cells being included within the second section of the cellular blanket; 
wherein: 
the first section of the cellular blanket is received within an interior storage cavity defined by the first rail; 
the interior storage cavity is sized such that at least 20% of the plurality of vertically aligned cells of the cellular blanket are configured to be received therein; 
the second section of the cellular blanket extends between the first and second rails such that the second section of the cellular blanket defines a drop length of the covering when in an extended position; and 
a number of the plurality of vertically aligned cells included within the first section of the cellular blanket is adjustable to vary the drop length of the covering when in the extended position (compare figs 1C and 1D).

Regarding claim 10. 
Schroeder discloses all limitations of claim 9.
Furthermore, Schroeder discloses the first rail comprises a headrail (102, fig 1A) of the covering and the second rail comprises a bottom rail (110, Fig 1A) of the covering.

Regarding claim 12. 
Schroeder discloses all limitations of claim 9.
Furthermore, Schroeder discloses the interior storage cavity of the first rail is sized such that the drop length of the covering can be reduced by at least 20% of a maximum drop length of the cellular blanket depending on the number of the plurality of vertically aligned cells included within the first section of the cellular blanket. (compare figs 1C and 1D).

Regarding claim 14. 
Schroeder discloses all limitations of claim 9.
Furthermore, Schroeder discloses the first portion of the plurality of vertically aligned cells included within the first section of the cellular blanket are flattened into a collapsed stack of cells for receipt within the interior storage cavity of the first rail. (See fig 3A)

Regarding claim 15. 
Schroeder discloses all limitations of claim 9.
Furthermore, Schroeder discloses: 
the first rail defines a slot extending laterally between the opposed lateral ends of the first rail (See figs 1A - 1D).; and 
the cellular blanket extends through the slot such that the first section of the cellular blanket is positioned within the interior storage cavity of the first rail and the second section of the cellular blanket extends between the first and second rails. (See figs 1C and 1D).

Regarding claim 16. 
Schroeder discloses all limitations of claim 9.
Schroeder further discloses a lift system including first and second lift cords (vertical strings of shade material 118 and 120 are seen in fig 1A, connecting the headrail, bottom rail, shade material and slats) between the headrail and the bottom rail and at least one lift system component (the weight of the bottom rail is a component of the lift system, acting as a damper on the free hanging blanket to contribute to smooth rolling and unrolling of the shade) positioned within the bottom rail, the lift system component being coupled to the first and second lift cords.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.

Regarding claim 4. 
Schroeder discloses all limitations of claim 1.
Schroeder does not explicitly disclose that the headrail is configured to be decoupled from the cellular blanket to allow the number of the plurality of vertically aligned cells included within the upper section of the cellular blanket to be adjusted.
However, Schroeder does disclose a method of attaching shade material to a headrail (Paragraph [0048]; respective support members 118, 120 may be coupled either directly or indirectly. For example, a gland or rib 171, 172 may be formed in each of respective main body portion 160 and flapper portion 163, with the glands or ribs 171, 172 sized and shaped to accept the respective top ends 161, 162 of support members 118, 120 therein. In some aspects of the disclosure, a strip of material (e.g., a strip of plastic) may be sized and shaped to securely fit within the glands or ribs 171, 172 to retain respective top ends 161, 162 therein. The top end 162 of the second support member 120 may be associated with the flapper portion 163 at any location. However, it may be preferred to associate the top end 162 of the second support member 120 at or near an end of the flapper portion 163 opposite the pivot joint end 164, which extends away from the roller 126.) that would lend itself to decoupling the headrail and the cellular blanket to allow the number of the plurality of vertically aligned cells included within the upper section of the cellular blanket to be adjusted. Therefore:
Although the decoupling for adjustment is not explicitly taught, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Schroeder by making the maximum drop length adjustable by decoupling the headrail and the cellular blanket. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the maximum drop length of the covering would be suitable for the aperture to be covered. 
The examiner also directs attention to MPEP 2144.04 which explains that the courts have held making an apparatus separable and/or adjustable would be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed elements of Schroeder separable and/or adjustable in order to remove and adjust the blanket as desired for functional (length requirements) or aesthetic purposes.
	
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
D.    Making Adjustable
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).

Regarding claim 5. 
Schroeder discloses all limitations of claim 4.
Schroeder does not explicitly disclose that the headrail is configured to be decoupled from the cellular blanket by moving one of the headrail or the cellular blanket in the lateral direction relative to the other of the headrail or the cellular blanket.
However, Schroeder does disclose a method of attaching shade material to a headrail (Paragraph [0048]; respective support members 118, 120 may be coupled either directly or indirectly. For example, a gland or rib 171, 172 may be formed in each of respective main body portion 160 and flapper portion 163, with the glands or ribs 171, 172 sized and shaped to accept the respective top ends 161, 162 of support members 118, 120 therein. In some aspects of the disclosure, a strip of material (e.g., a strip of plastic) may be sized and shaped to securely fit within the glands or ribs 171, 172 to retain respective top ends 161, 162 therein. The top end 162 of the second support member 120 may be associated with the flapper portion 163 at any location. However, it may be preferred to associate the top end 162 of the second support member 120 at or near an end of the flapper portion 163 opposite the pivot joint end 164, which extends away from the roller 126.) that would lend itself to decoupling the headrail and the cellular blanket to allow the number of the plurality of vertically aligned cells included within the upper section of the cellular blanket to be adjusted by moving one of the headrail or the cellular blanket in the lateral direction relative to the other of the headrail or the cellular blanket (See fig 3A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Schroeder by making the maximum drop length adjustable by decoupling the headrail and the cellular blanket by moving one or the other laterally along the grooves retaining the shade material in the headrail. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the maximum drop length of the covering would be suitable for the aperture to be covered, and minimizing damage to the parts of the covering during such adjustment.

Regarding claim 13. 
Schroeder discloses all limitations of claim 9.
Schroeder does not explicitly disclose that the first rail is configured to be decoupled from the cellular blanket to allow the number of the plurality of vertically aligned cells included within the first section of the cellular blanket to be adjusted.
However, Schroeder does disclose a method of attaching shade material to a headrail (Paragraph [0048]; respective support members 118, 120 may be coupled either directly or indirectly. For example, a gland or rib 171, 172 may be formed in each of respective main body portion 160 and flapper portion 163, with the glands or ribs 171, 172 sized and shaped to accept the respective top ends 161, 162 of support members 118, 120 therein. In some aspects of the disclosure, a strip of material (e.g., a strip of plastic) may be sized and shaped to securely fit within the glands or ribs 171, 172 to retain respective top ends 161, 162 therein. The top end 162 of the second support member 120 may be associated with the flapper portion 163 at any location. However, it may be preferred to associate the top end 162 of the second support member 120 at or near an end of the flapper portion 163 opposite the pivot joint end 164, which extends away from the roller 126.) that would lend itself to decoupling the headrail and the cellular blanket to allow the number of the plurality of vertically aligned cells included within the upper section of the cellular blanket to be adjusted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Schroeder by making the maximum drop length adjustable by decoupling the headrail and the cellular blanket. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the maximum drop length of the covering would be suitable for the aperture to be covered.
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of PG Pub. US 2004/0020608 A1 – Colson et al., hereinafter Colson.

Regarding claim 11. 
Schroeder discloses all limitations of claim 9.
Schroeder does not disclose the first rail comprises a bottom rail the covering and the second rail comprises a headrail of the covering.
However, Colson teaches the first rail comprises a bottom rail (24, fig 5) the covering and the second rail comprises a headrail (22, fig 4) of the covering. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the covering of Schroeder with the orientation of Colson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a certain aesthetic appearance.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-6062292-A – Bryant 
Discloses a window shade with a compartment in the bottom bar for storing excess shade material.
US-20050056380-A1 – Hsu 
Discloses a window shade with a clip for retaining excess shade material.
US-20130087296-A1 – Mullet
Discloses a window shade with a compartment in the headrail for storing excess shade material.
US-20130160954-A1 – Bolton 
Discloses a window shade with a compartment in the headrail for storing excess shade material.
US-20200208464-A1 – Guest 
Discloses a window shade with a compartment in the headrail for storing excess shade material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634